As filed with the Securities and Exchange Commission on October 28, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22499 The Cushing Renaissance Fund (Exact name of registrant as specified in charter) 8117 Preston Road, Suite 440, Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road, Suite 440, Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2013 Item 1. Schedule of Investments. The Cushing® Renaissance Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2013 Common Stock- 59.9% (1) Shares Fair Value Chemicals - 10.4%(1) United States - 6.2%(1) Axiall Corp $ The Dow Chemical Company(2) E.I. du Pont de Nemours and Company(2) Westlake Chemical Corp. Netherlands - 4.2%(1) LyondellBasell Industries NV(2) Engineering & Construction - 5.8% (1) Netherlands - 1.9% (1) Chicago Bridge & Iron Co.(2) United States - 3.9% (1) Chart Industries Inc.(3) Jacobs Energy Group Inc.(3) KBR, Inc. Exploration & Production - 1.7%(1) United States - 1.7%(1) Occidental Petroleum Corporation Rosetta Resources Inc.(3) Industrials - 7.0%(1) United States - 7.0%(1) Flowserve Corporation Fluor Corporation MRC Global Inc.(3) Trinity Industrials, Inc. United Rentals, Inc.(3) Integrated Oil - 1.7%(1) Netherlands - 1.7%(1) Royal Dutch Shell PLC Machinery - 1.0% (1) United States - 1.0%(1) ITT Corporation Wabtec Corporation Manufacturing - 2.9% (1) United States - 2.9% (1) Dresser-Ran Group Inc.(3) FMC Technologies Inc.(3) GreenBrier Cos Inc.(3) Metals & Mining - 0.6%(1) United States - 0.6%(1) Nucor Corporation Oil and Gas Services - 6.7%(1) Netherlands - 0.1%(1) Franks Intl(3) Marshall Island - 2.7%(1) Ardmore Shipping Corporation(3) Seadrill Partners LLC United States - 3.9%(1) Cabot Oil & Gas Corporation Cameron International Corporation(3) Hornbeck Offshore SVCS Inc.(3) Oasis Pete Inc.(3) Refining - 8.9%(1) United States - 8.9%(1) HollyFrontier Corporation(2) Marathon Petroleum Corporation(2) Phillips 66(2) Tesoro Corporation Western Refining Inc. Transportation - 7.8%(1) Bermuda - 1.2%(1) Golar LNG Ltd. Canada - 0.6%(1) Canadian Pac, LTD United States - 6.0%(1) Genesee & Wyoming Inc.(3) Kansas City Southern Kirby Corp.(3) Quality Distribution Inc.(3) Swift Trasportation Co.(3) Utilities - 5.4%(1) United States - 5.4%(1) Northwest Natural Gas Co. PG&E Corp. PPL Corp.(2) The Southern Company Total Common Stock (Cost $84,616,557) $ Master Limited Partnerships and Related Companies- 30.1% (1) Chemicals - 1.9%(1) United States - 1.9%(1) Petrologistics, L.P. $ Crude Oil/ Refined Products Pipelines and Storage - 10.0%(1) United States - 10.0%(1) Cheniere Energy Partners, L.P.(2) Phillips 66 Partners, L.P.(3) Tesoro Logistics Partners, L.P.(2) World Point Terminals, L.P.(3) Natural Gas Gatherers & Processors - 2.0%(1) United States - 2.0%(1) QEP Midstream Partners, L.P.(3) Refining - 6.5%(1) United States - 6.5%(1) Calumet Specialty Products Partners, L.P.(2) Delek Logistics Partners, L.P.(2) Shipping - 5.0% (1) Marshall Islands - 5.0% (1) Capital Product Partners, L.P.(2) Knot Offshore Partners, L.P.(3) Teekay Offshore Partners, L.P.(2) Upstream - 4.7% (1) United States - 4.7% (1) Legacy Reserves, L.P. Memorial Production Partners, L.P. QR Energy, L.P. Total Master Limited Partnerships and Related Companies (Cost $41,635,837) $ Principal Senior Notes - 25.1% (1) Amount Engineering & Construction - 3.4% (1) United States - 3.4% (1) Zachry Holdings Inc., 7.500%, due 02/01/2020(2)(4) $ Exploration and Production - 12.1% (1) United States - 12.1% (1) Barrett Bill Corp., 7.000%, due 10/15/2022 Comstock Res Inc., 7.750%, due 04/01/2019 Denbury Res Inc., 4.625%, due 07/15/2023 Penn Va Corp., 8.500%, due 05/01/2020 Resolute Energy Corp., 8.500%, due 05/01/2020 Metals & Mining - 2.7%(1) United States - 2.7%(1) Cliffs Natural Resources Inc., 6.250%, due 10/01/2040 Oil & Gas Services - 2.8% (1) United States - 2.8% (1) Key Energy SVCS Inc., 6.750%, due 03/01/2021 Northern Oil & Gas Inc., 8.000%, due 06/01/2020 Refining - 1.1% (1) United States - 1.1% (1) Western Refining Inc., 6.250%, due 04/01/2021 Utilities - 3.0% (1) United States - 3.0% (1) Dolphin Subsidiary II Inc., 7.250%, due 10/15/2021 Total Senior Notes (Cost $39,908,682) $ Short-Term Investments - Investment Companies - 0.2% (1) Shares United States - 0.2% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (5) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (5) Fidelity Money Market Portfolio - Institutional Class, 0.05% (5) First American Government Obligations Fund - Class Z, 0.02% (5) Invesco STIC Prime Portfolio, 0.02% (5) Total Short-Term Investments (Cost $323,998) $ Total Investments - 115.3% (1) (Cost $166,485,053) $ Liabilities in Excess of Other Assets - (15.3)% (1) ) Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. All or a portion of these securities are held as collateral pursuant to the loan agreements. No distribution or dividend was made during the period ended August 31, 2013.As such, it is classified as a non- income producing security as of August 31, 2013. Restricted security under Rule 144A under the Securities Act of 1933, as amended. Rate reported is the current yield as of August 31, 2013. Tax Basis The cost basis of investments for federal income tax purposes at August 31, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ * The above table only reflects tax adjustments through November 30, 2012.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Fair Value Measurements Various inputs that are used in determining the fair value of the Cushing Renaissance Fund’s (the “Fund”) investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2013 (Level 1) (Level 2) (Level 3) Assets Equity Securities Common Stock (a) $ $ $
